Citation Nr: 1542273	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  12-08 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by tremors and shaking to include Parkinson's disease.

2.  Entitlement to service connection for hypertension, secondary to diabetes mellitus type II, with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from June 1968 to February 1970

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In March 2010 the RO denied service connection for a "shaking condition."  The Veteran requested that his claim be reopened in a July 2010 statement, recharacterizing the claim as service connection for chronic tremors.  The Board interprets the Veteran's statement as his desire to continue to pursue the claim for a disorder manifested by such symptoms that had been denied a few months earlier.  The RO then denied service connection for Parkinson's disease associated with herbicide exposure and service connection for hypertension in a March 2011 rating decision.  

The issues have been modified as noted on the first page of this decision to comport with the medical evidence and procedural record.  See also March 2012 statement of the case.  

After the case was certified to the Board, additional VA treatment records were added to the VBMS file that have not been considered by the RO with respect to the claim on appeal.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the evidence is either not relevant to the service connection claim for hypertension or cumulative of the information already in the file. i.e., merely notes the hypertension diagnosis as part of the Veteran's medical history.

The issue of entitlement to service connection for ischemic heart disease has been raised by the record in a June 2011 statement seeking service connection for cardiovascular disease and a December 2014 VA treatment record noting possible ischemia, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for a disorder manifested by tremors and shaking to include Parkinson's disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's hypertension was not caused or aggravated by his service-connected diabetes mellitus type II, nor was it incurred in service or manifest within one year of discharge.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim(s).  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO provided the Veteran pre-adjudication notice by letter dated in August 2010.  Neither the Veteran, nor his representative, has alleged error in VA's notice to the Veteran in this appeal.  Hence, the duty to notify has been satisfactorily met. 

VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence (post-service VA and private outpatient treatment records), and afforded the Veteran a VA examination in November 2010, which addressed the pertinent information necessary to make a decision in this case. 

There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

II.  Service Connection

The Veteran seeks service connection for hypertension, secondary to his service-connected diabetes mellitus type II. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection for some disorders, including hypertension, will be rebuttably presumed if manifested to a compensable degree within a year following active service. 38 U.S.C.A. §§1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

In addition service connection is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection also can be presumed if a veteran was exposed to a herbicide agent during active service.  By current regulation, presumptive service connection is warranted for certain disorders; however, hypertension is not included on the list of presumptive diseases.  38 C.F.R. § 3.309(e). 

Service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The record shows that the service treatment records are negative for any findings of hypertension or high blood pressure.  After service, VA treatment records dated in April 2010 note that the Veteran had been diagnosed with hypertension.  The Veteran also underwent testing that showed that he had diabetes mellitus in April 2010.  

In November 2010 the Veteran underwent a VA examination, in part, to determine the etiology of his hypertension.  The Veteran reported that he was not aware of any symptoms associated with his hypertension.  The examiner determined that the Veteran's hypertension was less likely than not related to type II diabetes.  The examiner's rationale was that hypertension was diagnosed at the same time as the diabetes mellitus and that the Veteran was noted as having normal renal function at the time of diagnosis.  The examiner commented that type II diabetes without renal disease was not a well-documented cause of hypertension.  The examiner further noted that the Veteran's hypertension had remained stable since the date of diagnosis; therefore, the hypertension had not been aggravated by the type II diabetes.  (The Board notes that the examination report actually notes "hypotension" as not being aggravated by diabetes mellitus, but infers that this was a typographical error given the rest of the findings on the examination report.).

In reviewing the evidence of record, there is no reason shown to grant service connection for hypertension.  First, as the evidence does not show the hypertension first manifested in service, or within the first year of separation from service, service connection is not warranted on a direct or presumptive basis under 38 C.F.R. §§ 3.303(a), 3.307, 3.309.  Second, the Veteran has not indicated that he experienced any continued symptoms of hypertension in service or thereafter.  As noted on his VA examination in November 2010, he stated that he was not experiencing any symptoms associated with his hypertension.  Thus, service connection is not warranted for continued symptomatology of a chronic condition under 38 C.F.R. § 3.303(b).  Finally, none of the post-service evidence relates the Veteran's post-service diagnosis of hypertension to his military service or his service-connected diabetes mellitus type II.  The medical opinion provided in November 2010 that the Veteran's hypertension was not caused or aggravated by his service-connected diabetes mellitus was based on the Veteran's accurate medical history, included a rationale, and was based on sound reasoning.  The probative value of this medical opinion is high.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, service connection is not warranted under the provisions of 38 C.F.R. §§ 3.303(d), 3.310.

For these reasons, the preponderance of the evidence is against the Veteran's service connection claim for hypertension; and the claim must be denied.


ORDER

Entitlement to service connection for hypertension, secondary to diabetes mellitus type II, with erectile dysfunction, is denied.


REMAND

The Veteran seeks service connection for a disorder manifested by tremors and shaking to include Parkinson's disease.  Service treatment records are negative for any findings related to tremors.  However, the Veteran has stated that he first noticed his tremors in the 1970s, around the time of his separation from service, which he is competent to report.  Service personnel records show the Veteran served in Vietnam during the Vietnam era and thus, he is presumed to have been exposed to herbicides during his military service.  In May 2010 a VA neurology clinic note shows that the Veteran was diagnosed with benign (essential) head tremors, possibly related to Agent Orange exposure.  

The Veteran underwent a VA examination in November 2010 to address the claim.  It was noted that there was no evidence at present that the Veteran's benign essential tremor was related to his type II diabetes.  The examiner also found that there was no evidence in the medical literature that linked Agent Orange exposure to benign essential tremors.  Therefore, the examiner determined that the Veteran's benign essential tremor was not related to Agent Orange exposure.  The examiner also commented that the Veteran did not have a diagnosis of Parkinson's disease (which the Board notes is a disease that is presumptively related to Agent Orange exposure).

The rationale provided by the examiner in November 2010 is insufficient, because the examiner did not address whether the Veteran's tremors were aggravated by his diabetes mellitus or provide any rationale for why the diabetes mellitus was not the cause of the tremors.  The examiner further failed to address the Veteran's assertions of experiencing tremors since the 1970s, and worsening five years prior to the examination.  The examiner also did not provide any specific reasoning for why this Veteran's diagnosis of tremors was not related to Agent Orange exposure, other than to note that there were no studies linking the two.  The opinion should be based on the Veteran's specific medical history, rather than solely based on studies that do not address the Veteran's unique situation.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) ("To permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.") (emphasis added).  Finally, the Veteran is also service-connected for left cerebrovascular accident, which could be relevant to the symptoms the Veteran is experiencing with respect to his tremors; either on a direct causation basis, or based on aggravation.  This possible theory of entitlement should be explored by a medical professional, as well.

Also, recent correspondence sent to the Veteran at his last known address of record has been returned as undeliverable.  Efforts should be made to determine his present mailing address, if possible.

Accordingly, the case is REMANDED for the following action:

1.  Make efforts to locate the Veteran's current mailing address, if possible.  Document all efforts.

2.  Ask the Veteran to identify any additional treatment he has received for a disorder manifested by tremors and shaking to include Parkinson's disease and based on the Veteran's response, make arrangements to obtain any identified treatment records.

3.  Make arrangements to obtain treatment records from the VAMC in Oklahoma City dated from February 2015 to present, pertaining to the Veteran's tremors/shaking.

4.  Schedule the Veteran for a VA neurology examination with a clinician of relevant experience to ascertain the origins or etiology of the disorder manifested by tremors and shaking.  The VBMS file should be accessible to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the VBMS file.  

After a review of the VBMS and an examination of the Veteran, the examiner should do the following:

(a)  Provide an assessment of all disorders manifested by tremors and shaking, i.e., essential tremors, residuals of stroke, Parkinson's disease, etc.

(b)  State whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disorder manifested by tremors/shaking was caused, or alternatively, aggravated (permanently worsened), by the Veteran's service-connected diabetes mellitus, or cerebrovascular accident.  If the claimed disorder manifested by tremors/shaking was aggravated by the Veteran's service-connected diabetes mellitus or cerebrovascular accident, then please state to the extent possible the baseline level of severity of the tremors before the onset of any aggravation.  

(c)  State whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disorder manifested by tremors/shaking was caused by any event, disease, or injury in service, including from his presumed exposure to herbicides during his service in Vietnam, and/ or first manifested in service or within one year of separation from service. 

In making these assessments, the examiner should review any newly obtained medical records and the Veteran's competent statements that he first noticed his tremors in the 1970s and that his friends and family noticed a worsening of his tremors in approximately 2005. 

The examiner is advised that the Veteran is competent to report his symptoms and his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

The opinion also should be based on the Veteran's specific medical history, rather than solely based on studies that do not address the Veteran's unique situation.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

5.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

6.  Finally, readjudicate the remaining claim on appeal with consideration of all evidence added to the record since the June 2014 supplemental statement of the case.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


